Filed 7/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 142







In the Matter of the Reciprocal Discipline of Stanley M. Kenny, 

a Person Admitted to the Bar of the State of North Dakota







No. 20100194







Recommendation for Reciprocal Discipline.



REPRIMAND ORDERED.



Per Curiam.

[¶1]	On June 29, 2010, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Stanley M. Kenny, a person admitted to the bar of the State of North Dakota.

[¶2]	The Record reflects that the Kansas Supreme Court filed its Order on October 9, 2009, issuing a public censure to Kenny for engaging in misconduct in his representation of a client that had no substantial purpose other than to burden another lawyer and coerce a refund of an attorney fee; that required him to report another lawyer’s perceived professional misconduct rather than threaten to report it; that was prejudicial to the administration of justice; and that adversely reflected on Kenny’s fitness to practice law.

[¶3]	The Record further reflects on October 30, 2009, Disciplinary Counsel served Kenny notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Kansas was received.  The notice informed Kenny he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.

[¶4]	There is no signed certified mail receipt acknowledging service of the notice, however, the Record does not reflect that notice was returned as undeliverable.  The Record does not reflect that Kenny served or filed a response to the notice.

[¶5]	The Court considered the matter, and 

[¶6]	ORDERED, that a REPRIMAND is issued against Stanley M. Kenny, an attorney admitted to practice law in North Dakota.

[¶7]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers